DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-20 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 6, 7, 12, 15, 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NAHIDIPOUR US 20140001875 in view of Garcia US 20160031332 and Teggatz US 20120139358.

Regarding claim 1, NAHIDIPOUR teaches:
A wireless charging method, 
(Fig. 7 #701 which can be Fig 2A #200; noted in Par 101 “The charging station 701 includes a coil module 730 that includes a plurality of coils 735, and may represent an exemplary embodiment of the mobile device 200/201.”) including a plurality of antennas (Fig 7 # 735(1-N), and the method comprises: 
transmitting or receiving a communication signal through the plurality of antennas (Par 0035 “The power transceiver module 210 includes a coil module 214 that includes one or more coils for communicating with another power transfer device.”); and 
in response to that a charging trigger operation is detected (Par 0084 “The device begins by receiving initiation information (510). The initiation information identifies the presence of a source device and/or destination device and certain parameters, such as transfer standards, associated with each of those devices” and Par 0085 “the device determines that it should perform power reception (515--Rx), the device controls a first power module to receive signals from a source device based on the initiation information (520a) in accordance with a standard associated with the source device and extracts power from those received signals (540a) to provide to its power storage module or other electrical components”).  

NAHIDIPOUR teaches:
determining a target antenna among the plurality of antennas, receiving at least an energy supply signal, (the transceiver coil module is a charge transferring and charge receiving coil which is a plurality of coils. Fig2A #214 is Fig 7 #730; Par 0014 “FIG. 7 illustrates a block diagram of charging station and mobile device capable of selecting an optimal coil for power transmission”; Par 0108 “Once the preferred coil has been determined, the recipient device transmits a response signal to the power transfer device that identifies the preferred coil (840)”)
NAHIDIPOUR does not explicitly teach:
receiving at least an energy supply signal through the target antenna,
Garcia teaches:
determining a target antenna among the plurality of antennas, receiving at least an energy supply signal through the target antenna (Par 0057 “The selector circuit 532 may also be configured to selectively activate or disable a particular receive antenna 118 when the presence detector circuit detects the particular receive antenna 118 within the charging area of a particular transmit antenna 114. For example, the selector circuit 532 may selectively activate the receive antenna 118a when the presence detector circuit 460 detects the receive antenna 118a within the charging area of the transmit antenna 114”),
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify NAHIDIPOUR to include receiving at least an energy supply signal through the target antenna taught by Garcia for the purpose of avoiding damage. (Refer to Par 0073)

NAHIDIPOUR does not explicitly teach:
transmitting and receiving a communication signal through an antenna other than the target antenna among the plurality of antennas 
Teggatz teaches:
 
 (Data transferred on a different coil simultaneously as power is transferred on a different coil. Par 0027 “inductive multiple coil data and power transmission simultaneously. In a system which transmits both power and data, the power loop can be regulated using communication through the inductive data path.”…….. “Since the coupled coils are physically separated, they can be used to transmit data”)
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify NAHIDIPOUR to include transmitting and receiving a communication signal through an antenna other than the target antenna among the plurality of antennas taught by Teggatz for the purpose of high-speed data path. (Refer to Par 0027) 

Regarding claim 6 and 12, NAHIDIPOUR teaches:
wherein the determining a target antenna among the plurality of antennas comprises: 
determining the target antenna based on signal strengths of the plurality of antennas (Par 0103 “a coil analyzer module 754 analyzes the strength of the received signals”).  

Regarding claim 7, NAHIDIPOUR teaches:
A wireless charging apparatus, wherein the apparatus is applied to a terminal device (Fig. 7 #701 which can be Fig 2A #200; noted in Par 101 “The charging station 701 includes a coil module 730 that includes a plurality of coils 735, and may represent an exemplary embodiment of the mobile device 200/201.”) including a plurality of antennas (Fig 7 # 735(1-N) including a plurality of antennas (Par 0035 “The power transceiver module 210 includes a coil module 214 that includes one or more coils for communicating with another power transfer device.”), and the apparatus comprises: 
memory storing instructions (Fig 9 906); and 
a processor (Fig 9 # 904) configured to execute the instructions in the memory to thereby control: 

transmitting or receiving a communication signal through the plurality of antennas (transmitting and receiving. Fig 5 # 510 and 530n; Par 0035 “The power transceiver module 210 includes a coil module 214 that includes one or more coils for communicating with another power transfer device.”); and 
determining a target antenna among the plurality of antennas in response to that a charging trigger operation is detected (the transceiver coil module is a charge transferring and charge receiving coil which is a plurality of coils. Fig2A #214 is Fig 7 #730; Par 0014 “FIG. 7 illustrates a block diagram of charging station and mobile device capable of selecting an optimal coil for power transmission”; Par 0108 “Once the preferred coil has been determined, the recipient device transmits a response signal to the power transfer device that identifies the preferred coil (840)” Par 0084 “The device begins by receiving initiation information (510). The initiation information identifies the presence of a source device and/or destination device and certain parameters, such as transfer standards, associated with each of those devices” and Par 0085 “the device determines that it should perform power reception (515--Rx), the device controls a first power module to receive signals from a source device based on the initiation information (520a) in accordance with a standard associated with the source device and extracts power from those received signals (540a) to provide to its power storage module or other electrical components”), 

NAHIDIPOUR does not explicitly teach:
receiving at least an energy supply signal through the target antenna,
Garcia teaches:
determining a target antenna among the plurality of antennas, receiving at least an energy supply signal through the target antenna (Par 0057 “The selector circuit 532 may also be configured to selectively activate or disable a particular receive antenna 118 when the presence detector circuit detects the particular receive antenna 118 within the charging area of a particular transmit antenna 114. For example, the selector circuit 532 may selectively activate the receive antenna 118a when the presence detector circuit 460 detects the receive antenna 118a within the charging area of the transmit antenna 114”),
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify NAHIDIPOUR to include receiving at least an energy supply signal through the target antenna taught by Garcia for the purpose of avoiding damage. (Refer to Par 0073)

NAHIDIPOUR does not explicitly teach:
transmitting and receiving a communication signal through an antenna other than the target antenna among the plurality of antennas 
Teggatz teaches:
 
 (Data transferred on a different coil simultaneously as power is transferred on a different coil. Par 0027 “inductive multiple coil data and power transmission simultaneously. In a system which transmits both power and data, the power loop can be regulated using communication through the inductive data path.”…….. “Since the coupled coils are physically separated, they can be used to transmit data”)
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify NAHIDIPOUR to include transmitting and receiving a communication signal through an antenna other than the target antenna among the plurality of antennas taught by Teggatz for the purpose of high-speed data path. (Refer to Par 0027) 

Regarding claim 15, NAHIDIPOUR teaches:
a plurality of antennas (Par 101 “The charging station 701 includes a coil module 730 that includes a plurality of coils 735, and may represent an exemplary embodiment of the mobile device 200/201.”); 
memory storing instructions (Fig 9 ##906); and 
a processor (Fig 9 # 904) configured to execute the instructions to implement steps of the method (Fig 5 and Fig 8).  

Regarding claim 19, NAHIDIPOUR teaches:
(Par 0103 “a response signal to the charging device 701”) and a charging state (Par 0103 “power signals”); 
a control device having a communicating state (Par 0103 “a response signal to the charging device 701”) and a charging state (Par 0103 “power signals”); 
a communicating circuit coupled to the control device (Fig 9 902 to 904), and 
configured to transmit or receive the communication signal when the control device is in the communicating state (transmitting and receiving. Fig 5 # 510 and 530n; Par 0035 “The power transceiver module 210 includes a coil module 214 that includes one or more coils for communicating with another power transfer device.”); and 
a charging circuit coupled to the control device (Fig. 2A charging circuit #218 coupled to control device #230), and 
configured to receive the energy supply signal when the control device is in the charging state (Fig 1A 3 110 to 120; Fig 4 #430 and 460).  

Claim 2, 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over NAHIDIPOUR US 20140001875 in view of Garcia US 20160031332 and Teggatz US 20120139358 and further in view of Wiles US 20190344681.

Regarding Claim 2, 8, and 16, NAHIDIPOUR does not explicitly teach:
determining whether remaining charge level of the terminal device is greater than a predetermined charge level value; and 
responsive to that the remaining charge level of the terminal device is greater than a predetermined charge level value, 

responsive to that the remaining charge level of the terminal device is not greater than a predetermined charge level value, receiving the energy supply signal through the target antenna.  
Howard teaches:
determining whether remaining charge level of the terminal device is greater than a predetermined charge level value (Fig 4 #402); and 
responsive to that the remaining charge level of the terminal device is greater than a predetermined charge level value (Fig 4 “Above”), 
receiving the energy supply signal through the antenna (Fig 4 #403); and 
responsive to that the remaining charge level of the terminal device is not greater than a predetermined charge level value (Fig 4 “below”), receiving the energy supply signal through the antenna (Fig 4 #409).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify NAHIDIPOUR to include determining remaining charge level taught by Howard for the purpose of allow more effective charging. (Refer to Col 1 lines 40-45)

NAHIDIPOUR does not explicitly teach:
responsive to that the remaining charge level of the terminal device is greater than a predetermined charge level value, 
receiving the communication signal through the target antenna.
WILES teaches:
responsive to that the remaining charge level of the terminal device is greater than a predetermined charge level value, 
 (Par 0032 “delay the start of a required data transfer until a received signal indicates that the state of charge of the energy storage means is greater than or equal to a threshold value”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify NAHIDIPOUR to include responsive to that the remaining charge level receiving the communication signal taught by WILES for the purpose of avoid depletion of charge stored. (Refer to Par 0003)

Claim 3, 9, 17 rejected under 35 U.S.C. 103 as being unpatentable over NAHIDIPOUR US 20140001875 in view of Garcia US 20160031332 and Teggatz US 20120139358 and further in view of VAN WAGENINGEN US 20160087691.

Regarding claim 3, 9 and 17, NAHIDIPOUR does not explicitly teach:
wherein the receiving at least an energy supply signal through the target antenna comprises:
receiving the communication signal through the target antenna in a first time slot; and 
receiving the energy supply signal through the target antenna in a second time slot, and a width of the first time slot being greater than a width of the second time slot. 
VAN WAGENINGEN teaches:
wherein the receiving at least an energy supply signal through the target antenna comprises:
receiving the communication signal through the target antenna in a first time slot (Fig 10 ping phase receive message for elapsed time); and 
(to charge there is a charging phase which will have a charging time to be noted as the second time slot. see Fig 10 power control; Par 0218 “the confirmation indication is set to indicate that the reverse communication link has been verified and that it has been confirmed that the second communication unit 307 is communicating with the power receiver 105 also involved in the power transfer, i.e. a positive confirmation indication is generated. The power controller 303 then proceeds to operate the power transfer based on control data received over the reverse communication link.” and Par 0002 “recharge the batteries. Recently, the approach of using wireless inductive power transfer”), and a width of the first time slot being greater than a width of the second time slot (communication signal with greater width than power signal. see Par 0017 “communication link may provide a data path from the power receiver to the power transmitter which is substantially independent of the power transfer operation and dynamic variations. It may also provide a higher bandwidth”). 
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify NAHIDIPOUR to include time slots taught by VAN WAGENINGEN for the purpose of having more robust communication. (Refer to Par 0017) 

Claim 4, 10 and 18 rejected under 35 U.S.C. 103 as being unpatentable over NAHIDIPOUR US 20140001875 in view of Garcia US 20160031332 and Teggatz US 20120139358 and further in view of HIJIKATA US 20180316391.

Regarding claim 4, 10 and 18, NAHIDIPOUR does not explicitly teach:

HIJIKATA teaches:
wherein the receiving at least an energy supply signal through the target antenna further comprises: counting the number of first time slots in which the communication signal is not continuously received; and receiving the energy supply signal through the target antenna in the first time slot in response to that the number reaches a set number. (Fig. 5 #S20; Par 0164 “In the power supply device 1, the normal reception counter counts the number of communication packets received without losing the communication packets. If the normal reception counter exceeds the threshold, the power supply device 1 instructs the power receiving device 2 to decrease the radio output level. When receiving this instruction, the power receiving device 2 decreases the radio output level”) 
 It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify NAHIDIPOUR to include counting the number of first time slots taught by HIJIKATA for the purpose of stabilizing power transmission. (Refer to Par 0006)

Claim 5, 11 rejected under 35 U.S.C. 103 as being unpatentable over NAHIDIPOUR US 20140001875 in view of Garcia US 20160031332 and Teggatz US 20120139358 and further in view of VEDADYUS 20200389054.

Regarding claim 5, 11, NAHIDIPOUR does not explicitly teach:
wherein the receiving at least an energy supply signal through the target antenna comprises: 
receiving the communication signal through the target antenna on a first channel; and 
receiving the energy supply signal through the target antenna on a second channel, and a bandwidth of the first channel being greater than a bandwidth of the second channel.  

VEDADY teaches:
wherein the receiving at least an energy supply signal through the antenna comprises: 
receiving the communication signal through the antenna on a first channel (Fig 1 208); and 
receiving the energy supply signal through the antenna on a second channel (Fig 1 # 206), and a bandwidth of the first channel being greater than a bandwidth of the second channel (Par 0032 “The frequency may comprise conventional RF bands including 433 MHz, 915 MHz, 2.4 GHz, 5.8 GHz, or millimeter-wave bands including 26, 28, 38, and 60 GHz. The plurality of transmitter antennas 202 are controllable by the wireless power transmitter 200 to generate wireless power signals 206a, 206b and 206c” and par 0033 “The wireless communication module 204 may be a Bluetooth module configured to send and receive signals according to the Bluetooth standard. Alternatively, the wireless communication module 204 may be a configured to send and receive signals according to the ZigBee, LoRa, WiFi, or Narrowband IoT (NB-IoT) communication protocols”).  
NAHIDIPOUR to include first and second channel taught by VEDADY for the purpose of optimizing charging. (Refer to Par 0006)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over NAHIDIPOUR US 20140001875 in view of Teggatz US 20120139358.

Regarding claim 13, NAHIDIPOUR teaches:
A wireless charging apparatus (Fig. 7 #701 which can be Fig 2A #200; noted in Par 101 “The charging station 701 includes a coil module 730 that includes a plurality of coils 735, and may represent an exemplary embodiment of the mobile device 200/201.”), comprising: 
a plurality of antennas (Fig 7 # 735(1-N); 
a control device connected to the plurality of antennas (Fig 2A #210), 
an operating state of which includes a communicating state (Par 0103 “a response signal to the charging device 701”) and a charging state (Par 0103 “power signals”); 
a communicating circuit (Fig 9 #902) connected to the control device, and configured to transmit or receive a communication signal through the antennas when the control device is in the communicating state (transmitting and receiving. Fig 5 # 510 and 530n; Par 0035 “The power transceiver module 210 includes a coil module 214 that includes one or more coils for communicating with another power transfer device.”); and 
a charging circuit connected to the control device, and configured to receive an energy supply signal through the antennas when the control device is in the charging state (Par 0035 “The extraction/load module 218 can extract power from signals received by the coil module 214 to supply to the power storage module and load the coil module 214 with signals to transmit power from the power storage module 240 within signals for charging another device. The extraction/load module 218 may include an inverter for converting outgoing DC signals to AC and a rectifier for converting incoming AC signals to DC”); 
wherein a target antenna among the plurality of antennas is controlled to be connected with the charging circuit (Par 0102 “The coil module 730 contains N coils (735(1)-735(N)), each of which having a different orientation. When a recipient device 750 is placed on the charging device 701 to receive power, the recipient device may be aligned with any one of the coils 735. In other words, one or more coils may have a stronger magnetic coupling than the others. Therefore, a coil selector module 728 of the controller module 720 selects each of the coils 735 in sequence for power transmission to determine which one as the strongest coupling.”), and 
in response to that a charging trigger operation is detected (the transceiver coil module is a charge transferring and charge receiving coil which is a plurality of coils. Fig2A #214 is Fig 7 #730; Par 0014 “FIG. 7 illustrates a block diagram of charging station and mobile device capable of selecting an optimal coil for power transmission”; Par 0108 “Once the preferred coil has been determined, the recipient device transmits a response signal to the power transfer device that identifies the preferred coil (840)” Par 0084 “The device begins by receiving initiation information (510). The initiation information identifies the presence of a source device and/or destination device and certain parameters, such as transfer standards, associated with each of those devices” and Par 0085 “the device determines that it should perform power reception (515--Rx), the device controls a first power module to receive signals from a source device based on the initiation information (520a) in accordance with a standard associated with the source device and extracts power from those received signals (540a) to provide to its power storage module or other electrical components”.  

NAHIDIPOUR does not explicitly teach:
an antenna other than the target antenna among the plurality of antennas is controlled to be coupled with the communicating circuit, by the control device.
Teggatz teaches:
an antenna other than the target antenna among the plurality of antennas is controlled to be coupled with the communicating circuit, by the control device. (Data transferred on a different coil simultaneously as power is transferred on a different coil. Par 0027 “inductive multiple coil data and power transmission simultaneously. In a system which transmits both power and data, the power loop can be regulated using communication through the inductive data path” ……. “Since the coupled coils are physically separated, they can be used to transmit data”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify NAHIDIPOUR to include an antenna other than the target antenna among the plurality of antennas is controlled to be coupled with the communicating circuit taught by Teggatz for the purpose of for the purpose of high-speed data path. (Refer to Par 0027) 

14 rejected under 35 U.S.C. 103 as being unpatentable over NAHIDIPOUR US 20140001875 in view of Teggatz US 20120139358 and further in view of Fisher-Jeffes US 20160028268.

Regarding claim 14, NAHIDIPOUR does not explicitly teach:
a receiving circuit configured to convert a communication signal received by the antennas into a digital signal; and 
a transmitting circuit configured to convert a digital signal to be transmitted into an analog signal for being transmitted through the antennas.  
Fisher-Jeffes teaches:
a receiving circuit configured to convert a communication signal received by the antennas into a digital signal (Par 0024 “The communication system must have low complexity and be robust enough to ensure good communication between the Load (Transmitter) and the Source (Receiver). Complexity is an important factor as both the communication transmission and reception must be able to be implemented on relatively simple MCUs. FIG. 4A and FIG. 4B shows the block diagrams of the transmission and reception paths”); and a transmitting circuit configured to convert a digital signal to be transmitted into an analog signal for being transmitted through the antennas.  (Par 0024 “The message encoding module 22 sends the encoded message to a digital to analog converter (DAC) 24 for processing. The DAC 24 converts the encoded message into an analog signal for transmission. The DAC 24 sends the analog signal to an analog TX circuitry 26”)
NAHIDIPOUR to include a digital signal taught by Fisher-Jeffes for the purpose of ensuring good communication. (Refer to Par 0024)


Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 20, the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the plurality of antennas are disposed at different positions including upper and lower portions of the terminal device, to thereby have different signal strengths in different use scenarios; 
the terminal device is configured to: 
select a main operating antenna based a stronger signal strength to ensure communication effects of the terminal device; 
statistically analyze usage habits of a user to thereby determine a work usage and a leisure scenario; 
obtain a first predetermined signal strength value corresponding to the determined work usage that is larger than a second predetermined signal strength value corresponding to the 
select, during the leisure usage, an antenna with weaker signal strength to receive the energy supply signal, thereby increasing charging speed during the work usage, and ensuring communication of the terminal device during the leisure usage; 
determine whether remaining charge level of the terminal device is greater than a predetermined charge level value; 
responsive to that the remaining charge level of the terminal device is greater than the predetermined charge level value, receive both the energy supply signal and the communication signal through the target antenna; 
responsive to that the remaining charge level of the terminal device is not greater than a predetermined charge level value, receive the energy supply signal through the target antenna, 
thereby increasing the charging speed when the charge level of the terminal device is relatively low, and ensuring the communication of the terminal device when the charge level of the terminal device is relatively high.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller US 20150365137, BAE US 20190052116, KANG US 20150115726, CHO US 20160105032, WOO US 20160190854.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859